The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/22 has been entered.

Claims 1, 5 and 9-13 are objected to because of the following informalities:  
In claims 1 and 5, fourth-to-last and second-to-last lines, the first occurrence of “being” should be deleted.
In claims 9 and 10, line 22, “wherein” should be deleted.
In claim 11, lines 6 and 8, and claims 12 and 13, lines 7 and 9, --the-- should be inserted before “mounted” and “roll”, respectively.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 6 and 8-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is an exact duplicate of claim 4. It will be assumed this claim was intended to depend from claim 5 rather than claim 1.
Claim 9, line 36 recites “an unmounted disposal container”. It is not clear if this is the same as “another unmounted empty disposal container” previously recited in lines 26-27. This also applies to claim 10.
In each of claims 11-13, the recitation “power is supplied” is vague and unclear, i.e., from what and/or to what is power supplied? 
The preamble of claims 12 and 13 is unclear. Specifically, it cannot be determined if the scope of these claims is directed to further limitations of the methods recited in independent claims 9 and 10, respectively, or if these are intended to be separate independent claims directed to methods of using a combination of trucks, one of which is the truck recited in claims 9 and 10, respectively, but which do not necessarily include the method steps recited in those claims. Assuming the former was intended, the claims should be amended to recite “The method of … claim 9/10, further comprising …” (or similar language).
Also in claim 13, line 1, “garbage” should apparently be --recycling--.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 5, 6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ries (DE 19513684) in view of Partridge (US 3,643,824), Shirvanian (US 7,695,237), Stragier (US 2006/0072993), and optionally, Meyer (US 3,559,825).
Ries shows a side loading disposal truck (Fig. 2 embodiment) comprising:
a chassis with a cab 8 and four or more wheels attached to the chassis;
a roll off frame 3 attached to the chassis with a hydraulic ram and lever arrangement 9;
a compacting unit 1 fixedly attached to the roll off frame;
a disposal container 2 removably attached to the roll off frame and compacting unit;
a side loading arm 12 operatively attached to the compacting unit, the side loading arm having a gripping mechanism for gripping a trash can (see Fig. 2);
wherein the compacting unit and disposal container have mating openings (inherent) when they are fixedly mounted next to each other on the chassis (as in Fig. 2); wherein when the truck is operated, the side loading arm can repeatedly grip a residential can containing garbage and dump the garbage into the compacting unit; the compacting unit can push the trash into the disposal container; and wherein once the disposal container is at least half full, the truck can be driven to a predetermined location, the disposal container can be unloaded by removing it from the roll off frame by way of the hydraulic ram and lever arrangement and an empty disposal container 
Ries does not appear to show the compacting unit to include a hopper and a compacting blade arrangement having hydraulic cylinders attached to the blades. However, the examiner notes that such an arrangement is extremely common in the art. Further, Ries does not appear to show the disposal container as having hydraulic cylinders with cutting blades on the front face thereof, with the blades capable of sealing the front face of the container .
As such, Ries does not explicitly show (note: bold typeface indicates the features not shown) that the side loading arm dumps the garbage into a hopper of the compacting unit; the compacting unit by way of its compacting blade arrangement pushes the trash through the hopper into the disposal container; the cutting blades of the disposal container capable of being moved by way of the hydraulic cylinders in an up and down motion to further compact the garbage as it is moved into the interior of the container; wherein once the disposal container is at least half full, the truck is driven to a predetermined location and after the cutting blades of the disposal container seal the opening of the container, the disposal container is unloaded by removing it from the roll off frame by way of the hydraulic ram and lever arrangement and an empty disposal container is loaded on to the roll off frame by way of the hydraulic ram and lever arrangement to replace the removed container.
The examiner further notes that, while not explicitly disclosed, it is extremely likely that Ries would incorporate some type of means (such as a door) to seal or close 
Partridge shows a generally similar side loading disposal truck wherein a compacting unit 14 includes a hopper (not explicitly identified but clearly the upper portion thereof forms a hopper; Fig. 1) into which garbage is received, and a compacting blade arrangement 15 having hydraulic cylinder 16 attached thereto. Further, Partridge shows a disposal container 17 having hydraulic cylinder 21 with cutting blade 20. The compacting unit and disposal container have mating openings so that when they are fixedly mounted next to each other on the chassis (Fig. 2) and the truck is operated, garbage is dumped into the hopper portion of the compacting unit; the compacting unit by way of its compacting blade arrangement pushes the trash through the hopper into the disposal container; the cutting blades of the disposal container are moved by way of the hydraulic cylinders in an up and down motion to further compact the garbage as it is moved into the interior of the container (col. 3:63 to col. 4:5); and wherein once the disposal container is at least half full, the truck is driven to a predetermined location and after the cutting blades of the disposal container seal the opening of the container, the disposal container is separated from the compacting unit and unloaded (Fig. 1). 
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Ries by providing the compacting unit with a hopper and a compacting blade arrangement having hydraulic cylinders attached to the blades, and by providing the disposal container with hydraulic cylinders with cutting blades capable of sealing the front face of the container, such that the side loading arm the hopper portion of the compacting unit; the compacting unit operated by way of its compacting blade arrangement to push the trash through the hopper into the disposal container; the cutting blades of the disposal container were moved by way of the hydraulic cylinders in an up and down motion to further compact the garbage as it was moved into the interior of the container; and wherein after the cutting blades of the disposal container sealed the opening of the container, the disposal container was unloaded from the roll off frame, as taught by Partridge, to ensure that the garbage was packed into the disposal container in a most efficient and compact manner.
The examiner notes that while Partridge shows the compacting and cutting blade arrangements to each comprise a single blade and single hydraulic cylinder, it would have been a mere design expediency to have utilized multiple blades and cylinders for these components if desired, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Further, the examiner notes that while Partridge refers to element 20 as a compacting ram rather than a “cutting blade”, this is merely a nominal distinction, as the only claimed limitations of the cutting blades are that they move up and down to compact garbage as it moves into the container and that they seal the opening of the container when being unloaded, which the compacting ram of Partridge clearly does.
However, even if the term “cutting blade” per se was deemed to define over what is shown by Partridge (or the term was further defined to do so), the examiner notes that the general provision of cutting blades on compacting rams to assist in tearing or breaking down garbage to be disposed is well known. For example, Meyer shows a 
Ries also does not explicitly disclose two disposal containers, each including the above-noted features, although it is implicit from the disclosure that it is intended to remove and replace multiple containers. Note the recitation in at least claim 1 that a container may be “exchanged” and “replaced” (presumably with another container).
Ries further discloses that the roll off frame has a cable (21), pulley (6) and hook (18) arrangement with the pulley connected to a power source (inherent) to drive the cable with the hook and cable being capable of being attached to the mounted disposal container to allow the mounted disposal container to be removed from the roll of frame and the hook and cable being capable of being attached to an unmounted disposal container to mount the unmounted container on the roll off frame. Further still, the floor of the disposal container includes a bottom profile 4, which is presumably a rail or similar structure, which keeps it centered on the roll off frame (via centering element 10), and some type of unidentified device is provided on the container to aid in loading and unloading the container (clearly hook 18 of the roll off frame is “hitched” to a portion of the container when loading, as shown in Figs. 3-4).
However, Ries does not explicitly disclose that the containers are provided with a hitch and rails, or that the pulley is attached to hydraulic cylinders connected to a power source to drive the cable, with the hook and cable being capable of being attached to 
Shirvanian shows a roll-off refuse container collection vehicle, wherein a refuse container 18 is provided with a hitch 60 and a roll-off frame of the vehicle has a cable (38), pulley (40c/40d) and hook (38c) arrangement with the pulley attached to hydraulic cylinder 20 connected to a power source (inherent) to drive the cable with the hook and cable being capable of being attached to the hitch on the mounted disposal container to allow the mounted disposal container to be removed from the roll off frame and the hook and cable being capable of being attached to the hitch on an unmounted disposal container to mount the unmounted container on the roll off frame. Shirvanian further discloses the container to include a series of spaced apart feet 18d, 18e that ride on corresponding rollers of the vehicle to keep the container centered on the roll-off frame during loading. Such feet are considered to comprise “rails”, as broadly claimed, or at least be functionally equivalent thereto.
Further, Stragier teaches an apparatus and method of removing a full refuse container from a truck and exchanging it with an empty refuse container from another truck at a single location (par. [0013], Figs. 12-14) to increase efficiency by reducing travel (and fuel use) of the truck. Stragier also discloses the containers to include rails (runners 86; par. [0047]) to keep the container centered on the trucks during transfer therebetween.

Re claims 2 and 6, although Ries appears to show some type of unidentified cooperating structures on the container and compacting unit for removable attachment to each other, these do not appear to be ratchet chain binders. Nevertheless, it would have been an obvious choice of design for one of ordinary skill in the art to have substituted the attachment devices of the disposal container and compacting unit with ratchet chain binders, as this would merely be the simple substitution of one known type of attachment mechanism with another, the use of which in the apparatus of Ries would work equally well and would have neither required undue experimentation nor produced unexpected results.
Re claim 5, it would have been equally obvious to use the disposal truck of Ries for recyclable materials contained in recycling bins rather than garbage contained in 
Re claims 9 and 10, the use of the modified garbage/recycling truck of Ries in the manner described would clearly result in the claimed methods of reducing the carbon footprint of residential garbage and recycling trucks by reducing the amount of fuel used by garbage or recycling trucks.
Re clams 11-13, Stragier further discloses a combination of and method of using at least two disposal containers 14, a side loading disposal truck 10, and a flatbed truck 100, wherein at least a rear portion of the flatbed truck includes a load handling structure 110 thereon for transferring a container mounted on the disposal truck onto the flatbed truck. Note that the container can be transferred to and from the rear of the flatbed truck as an alternative to side loading/unloading, and that the transfer can be performed by horizontally sliding the container between the trucks instead of rotating the container (par. [0062]). It would have been obvious to have further modified the apparatus and method of Ries with these features, to minimize travel of the disposal vehicle, thereby increasing efficiency and reducing costs. Note pars. [0050] - [0052] and [0063]. While Stragier does not disclose the load handling device of the flatbed truck to be a roll off frame with a hook, cable and pulley, to have substituted such a roll off frame in place of the load handling device 110 would have been a simple substitution of one of a finite number of known load handling devices with another, especially since Ries discloses that the disposal vehicle has such a roll off frame and Stragier discloses that the container can be transferred to and from the rear of the flatbed truck by horizontally .

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ries in view of Partridge, Shirvanian, Stragier and (optionally) Meyer, as applied to claims 1 and 5 above, and further in view of Blough (US 4,538,512).
Ries as modified does not show the disposal container to have a drip edge extending along its width to prevent spillage of trash when the container is separated from the compacting unit.
Blough shows a refuse collecting apparatus wherein a refuse container 10 can be detached from a cooperating compacting unit 12, and wherein the container includes a trough (drip edge) 72 extending along its width which prevents spillage of trash when the container is separated from the compacting unit (col. 4:13-39).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Ries by providing the disposal container with a drip edge extending along its width to prevent spillage of trash when the container was separated from the compacting unit, as taught by Blough, so that no trash spilled from the container upon its separation from the compacting unit.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boivin discloses a waste collection vehicle with a compacting unit and a removable disposal container mounted on a roll-off frame. Richardson and .

Applicant's arguments filed 1/20/22 have been fully considered but they are not persuasive. Applicant's only argument concerning the obviousness rejection of claims 1-10 is a conclusory statement that the examiner has failed to provide any explanation or reasoning to support the obviousness of combining the references. However, as set forth above in pars. 7-8, a complete background and rationale for establishing and supporting the conclusion of the obviousness of combining the references has been provided. Applicant may not agree with the rationale per se, but the assertion that no reasoning or explanation was provided is untenable and without merit. As such, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/James Keenan/
Primary Examiner
Art Unit 3652

1/27/22